DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020 and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Claims 1-18 are rejected under 35 U.S.C. §103 as being unpatentable over Cheng et al. (US 2019/0230645 A1) hereinafter “Cheng” in view of Khoryaev et al. (US 2019/0182859 A1) hereinafter “Khoryaev”
As per claim 1, Cheng discloses a user equipment for controlling transmission in a wireless communication system, comprising: 
a memory (Cheng, [0094], FIG. 8, memory 616)
a transceiver (Cheng, [0094], FIG. 8, one or more processors 612); and 
a processor coupled to the memory and the transceiver (Cheng, FIG. 8, depicts a processor coupled to a memory), wherein the processor is configured to implement an access stratum (AS) layer to: 
receive, from an upper layer to the AS layer, a first indication and a second indication for a packet (Cheng, claim 1, receiving, a packet including a reliability request from an application; claim 2, wherein the reliability request includes a ProSe Per Packet Reliability parameter), wherein the first indication is configured to indicate whether to perform a packet data control protocol (PDCP) duplication (Cheng, [0034], each reliability request 144 may include a value indicating a requested transmission reliability or reliability-related transmission feature, such as but not limited to packet duplication)
Cheng does not explicitly disclose the second indication is configured to indicate whether to use features of a first release version.
(Khoryaev, [0029], SCI Format 1 in LTE V2V Rel. 14 may not cover all possible transmission schemes for LTE V2V Rel. 15 and thus may need to be updated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Khoryaev related to the second indication is configured to indicate whether to use features of a first release version and have modified the teaching of Cheng in order to improve communication quality and reliability ([0003])
Cheng in view of Khoryaev disclose controling the AS layer not to perform the PDCP duplication (Cheng, [0034], each reliability request 144 may include a value indicating a requested transmission reliability or reliability-related transmission feature, such as but not limited to packet duplication) and control the AS layer not to use the features of the first release version when the first indication indicates to perform the PDCP duplication and the second indication indicates not to use the features of the first release version (Cheng, [0034], each reliability request 144 may include a value indicating a requested transmission reliability or reliability-related transmission feature, such as but not limited to packet duplication)
and when the second indication indicates to use the features of the first release version (Khoryaev, [0029], SCI Format 1 in LTE V2V Rel. 14 may not cover all possible transmission schemes for LTE V2V Rel. 15 and thus may need to be updated), the second indication indicates to use a format of the first release version comprising using rate matching, transport block size (TBS) scaling, and/or a modulation and coding scheme (MCS) table supporting a 64 quadrature amplitude modulation (64QAM) to transmit a corresponding V2X packet (Khoryaev, [0029], The introduction of the new transmission format supporting new modulation order (64-QAM), transmit diversity scheme (space frequency block coding (SFBC)) and additional demodulation related enhancements, such as new rate matching behavior, as well as a modified modulation and coding scheme (MCS)/transport block size (TBS) table and TBS selection procedure may require a new control information format)

As per claim 2, Cheng in view of Khoryaev disclose the user equipment of claim 1, wherein the first indication is a proximity-based services (ProSe) per packet reliability (PPPR) indication (Cheng, [0055], a ProSe Per Packet Reliabilty (PPPR))

As per claim 5, Cheng in view of Khoryaev disclose the user equipment of claim 1, wherein the second indication indicating whether to use the features of the first release version further comprises the second indication indicating whether to use features that are not compatible with a second release version (Khoryaev, [0029], For example, SCI Format 1 in LTE V2V Rel. 14 may not cover all possible transmission schemes for LTE V2V Rel. 15 and thus may need to be updated)

As per claim 6, Cheng in view of Khoryaev disclose the user equipment of claim 5, wherein the features that are not compatible with a second release version and the features of the first release version are associated (Khoryaev, [0029], Modified or new control information formats may be expected to be decodable by UEs that operate based on earlier technology, such as, for example, but not limited to, Rel. 14 technology, as well as UEs that operate based on later technology, such as, for example, but not limited to, Rel. 15 technology)


receiving, from an upper layer to the AS layer, a first indication and a second indication for a packet  (Cheng, claim 1, receiving, at a non-access stratum protocol layer, a packet including a reliability request from an application; claim 2, wherein the reliability request includes a ProSe Per Packet Reliability parameter), wherein the first indication is configured to indicate whether to perform a packet data control protocol (PDCP) duplication (Cheng, [0034], each reliability request 144 may include a value indicating a requested transmission reliability or reliability-related transmission feature, such as but not limited to packet duplication)
Cheng does not explicitly disclose the second indication is configured to indicate whether to use a features of a first release version.
Khoryaev discloses the second indication is configured to indicate whether to use a features of a first release version (Khoryaev, [0029], SCI Format 1 in LTE V2V Rel. 14 may not cover all possible transmission schemes for LTE V2V Rel. 15 and thus may need to be updated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Khoryaev related to the second indication is configured to indicate whether to use a features of a first release version and have modified the teaching of Cheng in order to improve communication quality and reliability ([0003])
Cheng in view of Khoryaev disclose controlling the AS layer not to perform the PDCP duplication (Cheng, [0034], each reliability request 144 may include a value indicating a requested transmission reliability or reliability-related transmission feature, such as but not limited to packet duplication) and controlling the AS layer not to use the features of the first release version when the first indication indicates to perform the PDCP duplication and the second indication indicates not to use the features of the first release version (Cheng, [0034], each reliability request 144 may include a value indicating a requested transmission reliability or reliability-related transmission feature, such as but not limited to packet duplication)
when the second indication indicates to use the features of the first release version (Khoryaev, [0029], SCI Format 1 in LTE V2V Rel. 14 may not cover all possible transmission schemes for LTE V2V Rel. 15 and thus may need to be updated), the second indication indicates to use a format of the first release version comprising using rate matching, transport block size (TBS) scaling, and/or a modulation and coding scheme (MCS) table supporting a 64 quadrature amplitude modulation (64QAM) to transmit a corresponding V2X packet (Khoryaev, [0029], the introduction of the new transmission format supporting new modulation order (64-QAM), transmit diversity scheme (space frequency block coding (SFBC)) and additional demodulation related enhancements, such as new rate matching behavior, as well as a modified modulation and coding scheme (MCS)/transport block size (TBS) table and TBS selection procedure may require a new control information format)

As per claim 8, Cheng in view of Khoryaev disclose the method of claim 7, wherein the first indication is a proximity-based services (ProSe) per packet reliability (PPPR) indication (Cheng, [0055], a ProSe Per Packet Reliabilty (PPPR))

(Khoryaev, [0029], For example, SCI Format 1 in LTE V2V Rel. 14 may not cover all possible transmission schemes for LTE V2V Rel. 15 and thus may need to be updated)

As per claim 12, Cheng in view of Khoryaev disclose the method of claim 11, wherein the features that are not compatible with a second release version and the features of the first release version are associated (Khoryaev, [0029], Modified or new control information formats may be expected to be decodable by UEs that operate based on earlier technology, such as, for example, but not limited to, Rel. 14 technology, as well as UEs that operate based on later technology, such as, for example, but not limited to, Rel. 15 technology)

As per claim 13, Cheng discloses a non-transitory machine-readable storage medium having stored thereon instructions that, when executed by a computer (Cheng, [0074], a computer readable medium having instructions executed by a processor), cause the computer to perform a method for controlling transmission of a user equipment in a wireless communication system, wherein the user equipment is configured to implement an access stratum (AS) layer (Cheng, [0056], a V2X non-access stratum (NAS)), the method comprising: 
receiving, from an upper layer to the AS layer, a first indication and a second indication for a packet (Cheng, claim 1, receiving, at a non-access stratum protocol layer, a packet including a reliability request from an application; claim 2, wherein the reliability request includes a ProSe Per Packet Reliability parameter), wherein the first indication is configured to indicate whether to perform a packet data control protocol (PDCP) duplication (Cheng, [0034], each reliability request 144 may include a value indicating a requested transmission reliability or reliability-related transmission feature, such as but not limited to packet duplication)
Cheng does not explicitly disclose the second indication is configured to indicate whether to use a features of a first release version.
Khoryaev discloses the second indication is configured to indicate whether to use a features of a first release version (Khoryaev, [0029], SCI Format 1 in LTE V2V Rel. 14 may not cover all possible transmission schemes for LTE V2V Rel. 15 and thus may need to be updated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Khoryaev related to the second indication is configured to indicate whether to use a features of a first release version and have modified the teaching of Cheng in order to improve communication quality and reliability ([0003])
Cheng in view of Khoryaev disclose controlling the AS layer not to perform the PDCP duplication and controlling the AS layer not to use the features of the first release version when the first indication indicates to perform the PDCP duplication and the second indication indicates not to use the features of the first release version (Cheng, [0034], each reliability request 144 may include a value indicating a requested transmission reliability or reliability-related transmission feature, such as but not limited to packet duplication)
when the second indication indicates to use the features of the first release version (Khoryaev, [0029], SCI Format 1 in LTE V2V Rel. 14 may not cover all possible transmission schemes for LTE V2V Rel. 15 and thus may need to be updated), the second indication indicates to use a format of the first release version comprising using rate matching, transport block size (TBS) scaling, and/or a modulation and coding scheme (MCS) table supporting a 64 quadrature amplitude modulation (64QAM) to transmit a corresponding V2X packet (Khoryaev, [0029], The introduction of the new transmission format supporting new modulation order (64-QAM), transmit diversity scheme (space frequency block coding (SFBC)) and additional demodulation related enhancements, such as new rate matching behavior, as well as a modified modulation and coding scheme (MCS)/transport block size (TBS) table and TBS selection procedure may require a new control information format)

As per claim 14, Cheng in view of Khoryaev disclose the non-transitory machine-readable storage medium of claim 13, wherein the first indication is a proximity-based services (ProSe) per packet reliability (PPPR) indication (Cheng, [0055], a ProSe Per Packet Reliabilty (PPPR))

As per claim 17, Cheng in view of Khoryaev disclose the non-transitory machine-readable storage medium of claim 13, wherein the second indication indicating whether to use the features of the first release version further comprises the second indication indicating whether to use features that are not compatible with a second release version (Khoryaev, [0029], For example, SCI Format 1 in LTE V2V Rel. 14 may not cover all possible transmission schemes for LTE V2V Rel. 15 and thus may need to be updated)

(Khoryaev, [0029], Modified or new control information formats may be expected to be decodable by UEs that operate based on earlier technology, such as, for example, but not limited to, Rel. 14 technology, as well as UEs that operate based on later technology, such as, for example, but not limited to, Rel. 15 technology)

Allowable Subject Matter
Claims 3, 4, 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462